            Case 7:18-cv-08956-CS Document 46 Filed 05/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NOAH BERGER,
                                                              Docket No. 7:18-cv-08956 (CS)
                                 Plaintiff,

        - against -                                           GOOD FAITH DECLARATION
                                                              OF RICHARD LIEBOWITZ

 IMAGINA CONSULTING, INC.

                                 Defendant.




       I, RICHARD LIEBOWITZ, hereby swear under the penalty of perjury that the following

is true and correct to the best of my personal knowledge:

       1.      I am lead counsel for plaintiff Noah Berger (“Plaintiff”) and am duly admitted to

practice law in this District and in the State of New York.

       2.      I submit this good faith declaration in response to the Court’s order to show

cause. [Dkt. #45]

       3.      On April 15, 2019, I advised the Court of the reasons for my not attending the

conference scheduled on Friday, April 12, 2019 (the “Conference”) [Dkt. #32].

       4.      On April 18, 2019, the Court ordered that I provide documentation relating to my

grandfather’s passing.

       5.      On May 1, 2019, I provided further elaboration to the Court for the reasons why I

did not attend the Conference. [Dkt. #36]
              Case 7:18-cv-08956-CS Document 46 Filed 05/09/19 Page 2 of 2



         6.      As an Officer of the Court in good standing, I re-certify that the statements made

in my letters to the Court of April 15 and May 1 are true and correct to the best of my personal

knowledge.

         7.      Having shown good cause for why I could not appear at the Conference, it is my

good faith belief that I have discharged my obligations in response to the Court’s order to show

cause.


Dated: May 9, 2019
Valley Stream, New York

                                                       Respectfully Submitted:

                                                       /richardliebowitz/
                                                       By: Richard Liebowitz
                                                       LIEBOWITZ LAW FIRM, PLLC
                                                       11 Sunrise Plaza, Ste. 305
                                                       Valley Stream, NY 11580
                                                       (516) 233-1660
                                                       rl@liebowitzlawfirm.com

                                                       Counsel for Plaintiff Noah Berger




                                                  2
